In consolidated proceedings: (a) by Madeleine D. Portgang, testator’s daughter, individually and as coexeeutrix, to revoke letters of coexeeu*803torship and of trusteeship issued to the respondent George M. Goldman; (b) by said coexeeutrix as plaintiff in an action against a certain corporation to recover an indebtedness allegedly due to the estate; and (c) by the said George M. Goldman, as coexecutor, to determine the validity of an election by Shirley Goldberg, the testator’s widow, to take her intestate share of the estate pursuant to statute (Decedent Estate Law, § 18), the daughter and the widow cross-appeal as follows from a resettled decree of the Surrogate’s Court, Kings County, entered April 7, 1964 upon the report of a Referee after a nonjury trial before him: (1) The daughter appeals from so much of the decree: (a) as denied her application to remove the respondent Goldman as an executor and trustee of the.estate; (b) as dismissed her complaint in the action against the testator’s alleged corporate debtor; and (c) as made certain allowances to the Referee and to the special guardian for their respective services to the estate. (2) The widow appeals from so much of the decree as adjudged invalid her election to take her intestate share of the estate pursuant to statute (Decedent Estate Law, § 18). On appeal by the daughter, Madeleine D. Fortgang, the resettled decree is modified on the facts by reducing from $1,250 to $500 the allowance to the special guardian for his services to the estate. As so modified, the resettled decree, insofar as appealed from, is affirmed, without costs. Findings of fact implicit in the decision of the Surrogate, insofar as they may be inconsistent herewith, are reversed, and new findings are made as indicated therein. On appeal by the widow, the resettled decree, insofar as appealed from, is affirmed, without costs. In our opinion, under the circumstances here the allowance to the special guardian was excessive to the extent indicated. (For related appeal, see Matter of Goldberg, 22 A D 2d 854.) Ughetta, Acting P. J., Christ, Brennan, Hill and Hopkins, JJ., concur.